Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s proposed amendment is as follows… 
A manufacturing method of an annular insert molded article, comprising: an adhesive application step of applying a thermoset resin adhesive to a joining surface of an annular insert and an annular plastic, wherein the annular insert is attachable to a rotating body;
This is not found to be persuasive because…
It should be noted that the amendment as proposed overcomes the objection on record found in the office action (10-15-2020), as such the proposed amendment will be entered. However, it does not overcome the rejection on record, recalling that Shigeaki et al. (JP-2008/233,110, hereinafter Shigeaki) teaches ([0046]) teaches that an epoxy resin and a curing agent, maybe used. ([0008]) teaches that since a plastic magnet cannot employ a technique of fixing to a slinger by a vulcanization bonding method like a rubber magnet, it is usually joined simply by an adhesive or the like or integrally molded by an insert molding method. ([0011], Pg. 5, lines 23-26) teaches that invention disclosed is for a method for manufacturing a magnetic encoder, comprising: a fixed member attachable to a rotating body; annular magnet portion attached to the fixed member. Noting, that the shape of the fixed member is not depicted to be annular. The fixed member being annular in shape was disclosed 
                                                                     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        

	
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741